Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 1 including “wherein the first transistor has a first gate stack extending across the first region of the semiconductor fin” “a dielectric structure having a lower portion extending in the semiconductor fin and between the first transistor and the second transistor and an upper portion extending above the semiconductor fin” “wherein a width of the first gate stack is less than the width of the lower portion of the dielectric structure at the first position” was not considered to be obvious.
The limitations of claim 9 including “a gate structure of the first transistor extending across the first semiconductor fin” “wherein the gate structure has a top surface level with a top surface of the dielectric structure” was not considered to be obvious.
The limitations of claim 16 including “the dielectric structure and the STI region forms an interface having a lower section and an upper section steeper than the lower section, and the upper section forms an acute angle with a top surface of the STI region” was not considered to be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818